DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.

Response to Amendment
	The amendment filed on 3/11/2021 has been entered.  Claims 1-12, 14, and 16-21 are pending in the application.  

Claim Objections
Claims 3-4, 6, 8, and 19 are objected to because of the following informalities: 
-Claim 3, line 2: “the rate of delivery” lacks antecedent basis.  Please correct “the rate of delivery” to “a rate of delivery”.

-Claim 6, line 3: please correct “electromagnetic energy” to “the electromagnetic energy”.
-Claim 8, line 2: please correct “a temperature of the medical fluid” to “the temperature of the medical fluid”.
-Claim 19, line 3: please correct “a user” to “the user”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations “a position”, “a velocity”, and “at least one component” in line 4.  It is unclear whether these limitations are intended to refer to “a position”, “a velocity”, and “at least one component” as introduced in lines 2-3 of claim 10 or whether the limitations in line 4 are additional limitations.  For examination purposes, the Examiner interprets that the limitations “a position”, “a velocity”, and “at 
Claim 11 recites the limitation “at least one component” in lines 3-4.  It is unclear whether this limitation is intended to refer to “at least one component” as introduced in line 2 of claim 11 or whether the limitation in lines 3-4 is an additional limitation.  For examination purposes, the Examiner interprets that the limitation “at least one component” in lines 3-4 is intended to refer to the limitation as recited in line 2 and should therefore read “the at least one component”.
Claim 12 recites the limitation “at least one component” in lines 3-4.  It is unclear whether this limitation is intended to refer to “at least one component” as introduced in lines 2-3 of claim 12 or whether the limitation in lines 3-4 is an additional limitation.  For examination purposes, the Examiner interprets that the limitation “at least one component” in lines 3-4 is intended to refer to the limitation as recited in lines 2-3 and should therefore read “the at least one component”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 14, and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamen et al. (US Patent Application Publication No. 2011/0313351).
Regarding claim 1, Kamen discloses a delivery device (100, see Fig. 1A) for delivering a medical fluid to a patient, the delivery device comprising: 
a housing (102) configured for receiving a container (430, see Fig. 4) at least partially filled with the medical fluid (see par. [0058]); 
a drive mechanism (416) associated with the housing (102) configured for delivering the medical fluid from the container (430) to the patient in a dosing procedure (see par. [0059]); and 
a module (displacement detection device 418 and temperature sensor of par. [0057]) configured for detecting at least one of a property of the dosing procedure and a property of the medical fluid, the module comprising: 
at least one dose detection sensor (418, also referred to as an "optical displacement sensor") configured for detecting an initiation, progression, and completion of the dosing procedure based on a position of a stopper within the container (430) (see par. [0057]); and 

wherein the module further comprises a communication element configured for external communication with a remote device (300) via a wired connection, a wireless connection, or a combination of the wired connection and the wireless connection (see par. [0037], [0050], [0055], and [0062]), and 
wherein the remote device (300) is configured to run a safety protocol prior to when the delivery device initiates the dosing procedure (“safety protocol” being that remote device 300 detects a change to a value and issues a “Cancel Changes?” screen), and further wherein the delivery device is blocked from initiating the dosing procedure (“blocked” as in the remote device issues a “Cancel Changes?” screen before continuing with programming the pump and administering the programmed drug delivery) if the safety protocol run on the remote device detects an abnormality (“abnormality” as in the user hasn’t properly implemented the changed value) (see par. [0064]-[0065]).

Regarding claim 2, Kamen discloses the delivery device of claim 1, wherein, based on detecting a change in position of the stopper as a function of time, the at least one dose detection sensor (418/optical sensor) is configured for measuring a rate of delivery of the medical fluid to the patient (see par. [0087], [0088], [0093]).

Regarding claim 3, Kamen discloses the delivery device of claim 1, wherein the module (418/optical sensor and temperature sensor) is configured to stop the drive mechanism (416) if the rate of delivery of the medical fluid measured by the at least one dose detection sensor (418/optical sensor) is below a minimum threshold or above a maximum threshold (see par. [0108]).

Regarding claim 4, Kamen discloses the delivery device of claim 1, wherein an output of the at least one dose detection sensor (418/optical sensor) is a function of an output of the at least one temperature sensor (see par. [0089], [0099], [0108], [0115]).

Regarding claim 5, Kamen discloses the delivery device of claim 1, wherein the at least one dose detection sensor (418/optical sensor) is an optical sensor array configured to detect an actual volume of the medical fluid in the container (430) or estimate a volume of the medical fluid in the container (430) based on the position of the stopper within the container (430) (see par. [0115]).

Regarding claim 6, Kamen discloses the delivery device of claim 5, wherein the optical sensor array (418/optical sensor) comprises one or more infrared emitters configured to emit electromagnetic energy in an infrared spectrum and one or more infrared detectors configured to detect electromagnetic energy in the infrared spectrum (see par. [0098]).

Regarding claim 7, Kamen discloses the delivery device of claim 1, wherein the temperature of the medical fluid is a function of an ambient environment temperature outside the housing (102) of the delivery device and a local temperature within the housing (102) of the delivery device (see par. [0084]).

Regarding claim 8, Kamen discloses the delivery device of claim 1, wherein the module (418/optical sensor and temperature sensor) is configured to prevent actuation of the drive mechanism (416) if a temperature of the medical fluid within the container (430) is below a minimum threshold or above a maximum threshold (see par. [0109]).

Regarding claim 14, Kamen discloses the delivery device of claim 1, wherein the communication element is a one-way communication element configured to send information to the remote device (300) or receive information from the remote device (300), or a two-way communication element configured to send information to the remote device (300) and receive information from the remote device (300) (see par. [0055] and [0062]).

Regarding claim 16, Kamen discloses the delivery device of claim 1, wherein the module (418/optical sensor and temperature sensor) further comprises one or more indicators configured for providing at least one of information about a state of the dosing procedure and operation instructions to a user (see par. [0060]).

Regarding claim 17, Kamen discloses the delivery device of claim 16, wherein the one or more indicators comprises at least one visual indicator having at least one light (see par. [0041]).

Regarding claim 18, Kamen discloses the delivery device of claim 17, wherein the at least one light is a single or multi-color light-emitting diode configured for at least one of steady state and flashing operation (see par. [0041]).

Regarding claim 19, Kamen discloses the delivery device of claim 16, wherein the one or more indicators comprises at least one audible indicator configured for delivering an audible message to a user (see par. [0041]).

Regarding claim 20, Kamen discloses the delivery device of claim 1, further comprising a cover (116) removably connectable to the housing (102), wherein the module (418/optical sensor and temperature sensor) is connected to the cover (116) (see Fig. ID, par. [0055]).

Regarding claim 21, Kamen discloses a delivery device (100, see Fig. 1 A) for delivering a medical fluid to a patient, the delivery device comprising: 
a housing (102) configured for receiving a container (430, see Fig. 4) at least partially filled with the medical fluid (see par. [0058]); 

a module (displacement detection device 418, see par. [0057]) configured for detecting at least one of a property of the dosing procedure and a property of the medical fluid, the module comprising at least one dose detection sensor (418, also referred to as an "optical displacement sensor") configured for detecting an initiation, progression, and completion of the dosing procedure based on a position of a stopper within the container (430) (see par. [0057]); 
wherein the module further comprises a communication element configured for external communication with a remote device (300) via a wired connection, a wireless connection, or a combination of the wired connection and the wireless connection (see par. [0037], [0050], [0055], and [0062]), and 
wherein the remote device (300) is configured to run a safety protocol prior to when the delivery device initiates the dosing procedure (“safety protocol” being that remote device 300 detects a change to a value and issues a “Cancel Changes?” screen), and further wherein the delivery device is blocked from initiating the dosing procedure (“blocked” as in the remote device issues a “Cancel Changes?” screen before continuing with programming the pump and administering the programmed drug delivery) if the safety protocol run on the remote device detects an abnormality (“abnormality” as in the user hasn’t properly implemented the changed value) (see par. [0064]-[0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US Patent Application Publication No. 2011/0313351), as applied to claim 1 above, in view of Hanson et al. (US Patent Application Publication No. 2015/0209505).
Regarding claim 9, Kamen discloses the delivery device of claim 1. However, Kamen is silent on whether the module further comprises at least one activation detection switch configured for detecting the initiation of the dosing procedure and at least one completion detection switch configured for detecting the completion of the dosing procedure.
Hanson discloses a delivery device (see Fig. 1B & 2-3) comprising at least one activation detection switch (14) configured for detecting the initiation of a dosing procedure (via activating the status indicator 16, see par. [0039]) and at least one completion detection switch (544) configured for detecting the completion of the dosing procedure (see par. [0059]-[0060]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Kamen to include the activation and completion detection switches in order to allow the user to be provided with an indication when the device is 

Regarding claim 10, modified Kamen discloses the delivery device of claim 9 substantially as claimed. Kamen, the primary reference, is silent on whether the at least one activation detection switch is configured to detect at least one of a position and a velocity of at least one component of the drive mechanism and wherein the at least one completion detection switch is configured to detect at least one of a position and a velocity of at least one component of the drive mechanism.
Hanson discloses a delivery device (see Fig. 1B & 2-3) wherein the at least one activation detection switch (14) is configured to detect a position of at least one component of the drive mechanism (the plunger, see par. [0060]-[0061]) and wherein the at least one completion detection switch is configured to detect a position of the drive mechanism (the plunger, see par. [0060]-[0061]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Kamen to include the activation and completion position-detecting switches in order to allow the user to be provided with an indication when the device is activated and when the device has completed its drug delivery thereby providing safer operation of the device (see Hanson par. [0030]).

Regarding claim 11, modified Kamen discloses the delivery device of claim 9 substantially as claimed. Kamen, the primary reference, is silent on whether the at least one activation detection switch is a mechanical sensor in direct physical contact 
Hanson discloses a delivery device (see Fig. 1B & 2-3) wherein the at least one activation detection switch (14) is a mechanical sensor in direct physical contact with at least one component of the drive mechanism or an optical sensor without direct physical contact with at least one component of the drive mechanism (see par. [0011], [0059]-[0060]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the activation switch of modified Kamen to be either an optical or mechanical sensor in order to detect the position of the plunger thereby also indicating a status of the device and allowing the user to be provided with an indication when the device is activated and when the device is completed its drug delivery thereby providing safer operation of the device (see Hanson par. [0030]).

Regarding claim 12, modified Kamen discloses the delivery device of claim 9 substantially as claimed. Kamen, the primary reference, is silent on whether the at least one completion detection switch is a mechanical sensor in direct physical contact with at least one component of the drive mechanism or an optical sensor without direct physical contact with at least one component of the drive mechanism.
Hanson discloses a delivery device (see Fig. 1B & 2-3) wherein the at least one completion detection switch (544) is a mechanical sensor in direct physical contact with at least one component of the drive mechanism or an optical sensor without direct physical contact with at least one component of the drive mechanism (see par. .

Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive. 
The Applicant argues that the Kamen reference fails to disclose the limitation “wherein the remote device is configured to run a safety protocol prior to when the delivery device initiates the dosing procedure, and further wherein the delivery device is blocked from initiating the dosing procedure if the safety protocol run on the remote device detects an abnormality”.  Applicant states that the “claimed remote device actually runs a safety protocol (e.g., checking for drug recalls, verifying that the correct therapeutic agent is used, verifying the time and volume of the last dosing procedure, etc.)”, which is not disclosed by Kamen (see Remarks of 3/11/2021 page 9).  It appears that the Applicant has a more narrow interpretation of “runs a safety protocol” than the Examiner.  The limitation “runs a safety protocol” doesn’t require the exemplary safety protocols described by the Applicant, but can be interpreted as any action/protocol carried out by the remote device relating to safety.  In the Kamen reference, the remote 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783